Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  159032                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re Parole of MICHAEL THOMAS                                                                      Richard H. Bernstein
  PLUNKETT.                                                                                           Elizabeth T. Clement
  _____________________________________                                                               Megan K. Cavanagh,
                                                                                                                       Justices


  MONROE COUNTY PROSECUTING
  ATTORNEY,
           Appellee,

  v                                                                SC: 159032
                                                                   COA: 346216
                                                                   Monroe CC: 18-140782-AP
  MICHAEL THOMAS PLUNKETT,
             Appellant,
  _____________________________________

  PAROLE BOARD,
             Intervenor.
  _____________________________________/

         On order of the Court, the application for leave to appeal the December 21, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. We note that a similar issue was presented in In re
  Parole of Layman (Docket No. 157104), which we remanded to the Court of Appeals for
  consideration as on leave granted by order dated April 3, 2018, and which was decided in
  In re Parole of Layman, unpublished per curiam opinion of the Court of Appeals, issued
  September 20, 2018 (Docket No. 341112). Further, we note that a similar issue is
  presented in In re Parole of Irwin (Docket No. 158077), which we remanded to the Court
  of Appeals for consideration as on leave granted by order dated June 12, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 12, 2019
           a0605
                                                                              Clerk